Case 1:10-cv-06950-AT-RWL Document 891

SULLIVAN & CROMWELL LLP

TELEPHONE: 1-212-558-4000
FACSIMILE: 1-212-598-3588
WWW.SULLCROM.COM

SO ORDERED:

[ites

HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Ceccected Coe dee cal bw —
subs Whoted dh DiKY &
Via ECF
The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pearl Street,

New York, New York 10007-1312.

Filed 12/02/19 Page 1 of 2

125 Broad Axeet
New York, New York 10004-2498

LOS ANGELES * PALO ALTO * WASHINGTON, D.C.

 

BRUSSELS * FRANKFURT * LONDON * PARIS
BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

December 2, 2949
SDC SDNY
CUMENT
PeoPat < CALLY FILED

OLB:

| DATE MLD: U-t-\ 4

 

 

 

Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

On behalf of Defendants, we seek to correct a typographical error in the
Court’s November 25, 2019 Order (the “Order”; ECF No. 888).

Paragraph 8 of the Order states that “Phase 1 will not include” the matters
listed in sub-parts (a), (b), and (c); the word “individual” appears in error immediately

before sub-part (a):

Phase 1 of the trial will address on a class-wide basis, and
also specifically with respect to the named Plaintiffs, the
discriminatory impact of, and treatment related to,
Quartiling, 360-Reviews and Cross-Ruffing (the “three
processes”). Phase | will not include individual (a) named
Plaintiffs’ individual claims (and Goldman’s defenses to
those claims) apart from application of the three processes;
(b) any “boys’ club” claims or anecdotes (rather, the only
permissible anecdotes will be those related specifically to
application of the three processes); (c) damages (including
back pay) and punitive damages. The following issues,
among others, will not be resolved at the present time and
instead will be addressed at an appropriate later juncture
(such as summary judgment, motions in limine or other pre-
trial filings): admissibility of non-named class member
evidence; relevance and admissibility of comparators;
Goldman’s post-2016 process changes; and availability of
injunctive relief in the absence of a certified class under Fed.
R. Civ. P. 23(b)(2).
Case 1:10-cv-06950-AT-RWL Document 891 Filed 12/02/19 Page 2 of 2

The Honorable Robert W. Lehrburger

cc;

-2-

To avoid any confusion, we respectfully request that the Court correct this
error in the Order by removing the word “individual” before subpart (a) of Paragraph 8.

All parties of record (by ECF)

Sincerely,

/s/ Robert J. Giuffra,_Jr.

Robert J. Giuffra, Jr.
Sullivan & Cromwell LLP
